DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive. Applicant argues that the claims are allowable because “Thomas is not receiving “first information identifying ... software applications that are installed in a virtual machine template.” Rather, in the Thomas mechanism, the approach begins with the user’s identity, identifies the set of application programs associated with that identity, creates the application program profiles, and only then uses the application program profiles to generate the “virtual machine profile” there. Without waiver of any contention that the Thomas “virtual machine profile” is not the “virtual machine template” construct in the claim, Thomas’s approach does not identify software applications “installed in a virtual machine [profile]” in the first instance, let alone later use that information with “second information” of the type positively recited, namely, a list of virtual desktop connections for a particular time period.” (Applicant’s Remarks, Pg. 6). Applicant further argue this point by stating that in Thomas “the identification of the software applications installed is not provided along with the list of virtual desktop connections for any purpose.” Examiner respectfully disagrees. Thomas teaches identifying software applications specified in virtual machine requirements for a virtual machine template selected for a user according to their virtual machine requirements. (Column 6, Lines 17-19, an application template 202 specifies a set of applications that are to be made available to the user by a computing resource service provider; and Column 6, Lines 42-45, the computing resource service provider combines the profiles of the applications selected in the application template 202 to generate a set of virtual machine requirements 210; Column 7, Lines 18-22, virtual machine requirements 302 can be used by the computing resource service provider to identify an appropriate virtual machine profile template for configuring a virtual machine; and Column 7, Lines 38-41, the virtual machine profile template is selected by identifying a virtual machine profile template that meets or exceeds the virtual machine requirements). Thomas then teaches monitoring where the virtual machine templates including their associated applications are monitored and statistics are collected. (Column 6, Lines 22-27, the application template 202 is acquired by analyzing information collected by a monitoring agent that executes on the user's client computer system. The monitoring agent records application use patterns, and identifies the set of applications that are used). The combination of Thomas-Prakash teaches “second information” of the type positively recited, namely, a list of virtual desktop connections for a particular time period.” (Thomas, Column 6, Lines 22-27, the application template 202 is acquired by analyzing information collected by a monitoring agent that executes on the user's client computer system. The monitoring agent records application use patterns, and identifies the set of applications that are used; and Prakash, [0033],  The second data that indicates the graphics resources used may include …detailed graphics resource usage data for a particular period of time that indicates specific amounts of resources used, or a combination of two or more of these. The particular period of time may be for the entire session or a subset of the session between the client device 102 and the host system 104 for the virtual application; [0034], The resource analysis system 122 may compare the first data and the second data to determine whether to change a graphics profile for the virtual application; [0041],  The resource analysis system may compare the resources allocated for the execution of the virtual application with the data that indicates the portion 208 of the vGPU 206 and the subset 214 of the first allocated frame buffer memory portion 212 used during execution of the virtual application; and [0056], hypervisor may receive instructions from the host system to launch a session for the virtual application. The hypervisor determines the graphics profile for the virtual application, e,g., with a graphics profile identifier of K120Q. The hypervisor uses the graphics profile to determine whether graphics resources, identified by the graphics profile, are available for execution of the virtual applications).
Applicant also argues that the claims are allowable because “Prakash also does not provide for the particular computation positively recited, namely, this one: “for the particular time period, determining an install-based metric of software application usage information by, for at least the given virtual desktop connection in the second information, identifying the virtual machine template and, for the identified virtual machine template, counting the one or more software applications identified as installed for that virtual machine template in the first information.”” As an initial matter, Examiner would like to note that the claimed limitation does not seem to determine an “determining an install-based metric of software application usage by… counting the one or more software applications identified as installed for that virtual machine template in the first information.” Counting the applications that are already installed does not give any indication of software usage.  Furthermore, Thomas teaches a count of software applications used in the virtual machine template (Column 2, Lines 22-26, The characteristics of the virtual machines are determined by identifying a set of applications for use by the user, and allocating an amount of computing resources to the virtual machines which is adapted to hosting the identified set of applications; Column 6, Lines 22-27, the application template 202 is acquired by analyzing information collected by a monitoring agent that executes on the user's client computer system. The monitoring agent records application use patterns, and identifies the set of applications that are used).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Both Thomas and Prakash teach  resource allocation based on software usage. Thomas teaches a method for resource allocation according to application utilization information compiled from user activity (Column 4, Lines 4-18, Actual usage of the applications is monitored by an agent, and after a period of time, the information acquired by the agent is used to identify applications that are available to the user, but are unused. The unused applications are removed from the user's profile, and a reduced amount of computing resources is allocated to the user's virtual machine based on the particular applications actually used. In another example, a set of applications is provided to the user and an agent identifies when more than one application is used simultaneously. As a result of simultaneous application use being detected, the computing resource requirements for the user are recalculated in accordance with simultaneous application use, and appropriate increased computing resources are allocated to the user's virtual machine). Prakash also teaches a method of resource allocation based on resource utilization. (Abstract, One of the methods includes determining resources available on a graphics card device included in a computer executing a plurality of virtual machines, each virtual machine configured to execute a virtual desktop; determining, based on data received from a hypervisor that manages execution of at least one of the plurality of virtual machines, a graphics profile for a virtual machine included in the plurality of virtual machines executing on the computer; determining a portion of the available resources on the graphics card device allocated to the virtual machine using the graphics profile; and computing an amount of resources on the graphics card device consumed by a virtual desktop of the virtual machine based on the portion of the available resources on the graphics card device allocated to the virtual machine).
Applicant's arguments regarding dependent claims 2-3, 5, and 6  fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-21 of copending Application No. 14/705,482.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Co-pending Application: 14/705,482
Claim 1 (currently amended): A method for license management in a computing infrastructure comprising:
           a server that manages a pool of virtual machines, comprising: receiving first information identifying one or more software applications that are installed in a virtual machine template used in the virtual desktop infrastructure; 
             receiving second information identifying, for a particular time period, a list of virtual desktop connections, wherein a given virtual desktop connection indicates that a user has logged into the virtual desktop infrastructure from a client device, thereby creating a session, the session being associated with a virtual machine template; 
             for the particular time period, determining an install-based metric of software application usage by, for at least the given virtual desktop connection in the second information, identifying the virtual machine template and, for the identified virtual machine template, counting the one or more software applications identified as installed for that virtual machine template in the first information; and 
           providing the install-based metric of software application usage information to another computing system to take a given action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (United States Patent 10,083,054) in view of Prakash et al. (United States Patent Application Publication 2018/0130171).
As per claim 1, Thomas teaches, a method for license management in a computing infrastructure comprising a server that manages a pool of virtual machines, comprising: 
	receiving first information identifying one or more software applications that are installed in a virtual machine template used in the virtual desktop infrastructure  (Column 6, Lines 17-19, An application template 202 specifies a set of applications that are to be made available to the user by a computing resource service provider; and Colum 6, Lines 42-45, The computing resource service provider combines the profiles of the applications selected in the application template 202 to generate a set of virtual machine requirements 210); 
	for the particular time period, determining an install-based metric of software application usage by, [for at least the given virtual desktop connection in the second information], identifying the virtual machine template (Column 6, Lines 22-27, the 202 is acquired by analyzing information collected by a monitoring agent that executes on the user's client computer system. The monitoring agent records application use patterns, and identifies the set of applications that are used) and, for the identified virtual machine template, counting the one or more software applications identified as installed for that virtual machine template in the first information (Column 6, Lines 22-27, the application template 202 is acquired by analyzing information collected by a monitoring agent that executes on the user's client computer system. The monitoring agent records application use patterns, and identifies the set of applications that are used).
	
	Thomas fails to specifically teach, receiving second information identifying, for a particular time period, a list of virtual desktop connections, wherein a given virtual desktop connection indicates that a user has logged into the virtual desktop infrastructure from a client device, thereby creating a session, the session being associated with a virtual machine template; for the particular time period, determining an install-based metric of software application usage information by, for at least the given virtual desktop connection in the second information, identifying the virtual machine template and, for the identified virtual machine template, counting the one or more software applications identified as installed  for that virtual machine template in the first information; and providing the install-based metric of software application usage information to another computing system to take a given action.
	However, Prakash teaches,
	receiving second information identifying, for a particular time period, a list of virtual desktop connections ([0033],  The second data that indicates the graphics resources used may include an average amount of frame buffer memory 114 used for execution of the virtual , wherein a given virtual desktop connection indicates that a user has logged into the virtual desktop infrastructure from a client device , thereby creating a session, the session being associated with a virtual machine template ([0015], When a client device requests a session for a virtual application that has a graphics rich user interface, e.g., a graphics rich virtual desktop, a host system may allocate graphics resources on a graphics device, e.g., a Peripheral Component Interconnect Express (PCIe) graphics device, to a virtual machine executing the virtual application; [0042], the resource analysis system may determine whether the virtual application can be executed with a different set of resources than those identified in the particular graphics profile. For instance, the resource analysis system may determine that execution of the virtual application used only a first pGPU A1 204a and not a second pGPU A2 204b both of which were allocated for the vGPU 206. The resource analysis system may determine whether there is another graphics profile for the first graphics device A 202, or another graphics device such as the second graphics device B 216, that identifies resources closer to those actually used for execution of the virtual application,; and [0056], hypervisor may receive instructions from the host system to launch a session for the virtual application); 
	for the particular time period, determining an install-based metric of software application usage information ([0033], detailed graphics resource usage data for a particular period of time that indicates specific amounts of resources used, or a combination of two or more of these. The particular period of time may be for the entire session or a subset of the session between the client device 102 and the host system 104 for the virtual application) by, for at least the given virtual desktop connection in the second information, identifying the virtual machine template ([0024], The graphics profile may be specific to the virtual application, the client device 102, or both; and [0036], The hypervisor may use the graphics profile to determine and, for the identified virtual machine template, counting the one or more software applications identified as installed for that virtual machine template in the first information ([0026], The graphics profile database 116 may include a record for each graphics profile identifier…The record may indicate the specific resources for use during execution of corresponding virtual applications; and [0033], detailed graphics resource usage data for a particular period of time that indicates specific amounts of resources used); and 
	providing the install-based metric of software application usage information to another computing system to take a given action ([0033], The resource analysis system 122 may request and receive second data from the second server that indicates, graphics resources used for execution of the virtual application. In some examples, the resource analysis system 122 may request and receive the second data from the first server, e.g., from the hypervisor A 118a. The resource analysis system 122 may send a request, after the session for the virtual application between the client device 102 and the host system 104 ends, to the second server for second data that indicates the graphics resources used during the execution of the virtual application. The second data that indicates the graphics resources used may include an average amount of frame buffer memory 114 used for execution of the virtual application, an average number of instructions per second for execution of the virtual application, detailed graphics resource usage data for a particular period of time that indicates specific amounts of resources used, or a combination of two or more of these. The particular period of time may be for the entire session 

	Thomas and Prakash are analogous because they are each related to resource allocation. Thomas teaches a method for resource allocation according to application utilization information compiled from user activity (Abstract, Computing resources are provided to a user by identifying applications used by the user, and provisioning virtual computing resources that are adapted to the resource requirements of the identified applications). Prakash teaches a method of resource allocation based on resource utilization. (Abstract, One of the methods includes determining resources available on a graphics card device included in a computer executing a plurality of virtual machines, each virtual machine configured to execute a virtual desktop; determining, based on data received from a hypervisor that manages execution of at least one of the plurality of virtual machines, a graphics profile for a virtual machine included in the plurality of virtual machines executing on the computer; determining a portion of the available resources on the graphics card device allocated to the virtual machine using the graphics profile; and computing an amount of resources on the graphics card device consumed by a virtual desktop of the virtual machine based on the portion of the available resources on the graphics card device allocated to the virtual machine).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Thomas would be modified with the software metering mechanism taught by Prakash in order to manage resource allocation. Therefore, it would have been obvious to combine the teachings of Thomas and Prakash. 

As per claim 6, Thomas teaches, wherein the second information identifies a client device that is a stateless thin client (Column 1, Lines 26-27, an online service provider can provide computing services to workers via thin clients).

As per claim 7, Thomas teaches, further including spawning a virtual machine from the virtual machine template to provide a virtual desktop for the user of the client device (Column 11, Lines 9-17, the client computer system requests the virtual machine be created by a computing resource service provider. The computing resource service provider may create a virtual machine that matches the provided virtual machine requirements. In other examples, the computing resource service provider creates a virtual machine from one of a number of machine profiles that meets or exceeds the determined virtual machine requirements).

As per claim 8, Thomas teaches wherein at least one application of the software applications identified as installed and counted to provide the install-based metric is not accessed via the given virtual desktop connection during the session (Column 4, Lines 4-8, actual usage of the applications is monitored by an agent, and after a period of time, the information acquired by the agent is used to identify applications that are available to the user, but are unused).

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Prakash as applied to claim 1 and in further in view of Fruchtman et al. (United States Patent Application Publication 20140189102).
As per claim 2, Thomas-Prakash fails to specifically teach, wherein the computing infrastructure is a virtual desktop infrastructure (VDI). However, it would have been obvious to (Column 1, Lines 26-27, an online service provider can provide computing services to workers via thin clients) and Prakash teaches virtual desktops ([0005], each virtual machine configured to execute a virtual desktop).
	Furthermore, Fruchtman teaches, wherein the computing infrastructure is a virtual desktop infrastructure (VDI) ([0004], VDI (Virtual Desktop Infrastructure) which offers a way to manage software licenses centrally on dedicated servers).	
	
	Thomas-Prakash and Fruchtman are analogous because they are each related to resource allocation. Thomas teaches a method for resource allocation according to application utilization information compiled from user activity. Prakash teaches a method of resource allocation based on resource utilization.  Fruchtman also teaches a method for resource allocation according to application utilization information compiled from user activity (Abstract, Disclosed are methods, circuits, apparatuses, systems and associated computer executable code for metering software usage. The usage of a software application instance is detected by assessing a level of user interaction with the software application instance, in order to: classify users based on their usage patterns, determine the license type needed for a variety of user and application combinations, save on excess licensing, and/or facilitate the transition of users between on-premise applications and cloud based applications). It would have been obvious to one having ordinary skill in the art before the effective filing date invention that based on the combination, the combination of Thomas-Prakash would be modified with the software metering mechanism taught by Fruchtman in order to manage resource allocation. Therefore, it would have been obvious to combine the teachings of Thomas-Prakash and Fruchtman. 

As per claim 3, Thomas-Fruchtman teaches, wherein the server is a VDI server ([0004], VDI (Virtual Desktop Infrastructure) which offers a way to manage software licenses centrally on dedicated servers) and the second information represents a virtual desktop connection between the client device and the VDI server (Thomas, Column 17, Lines 20-29, Such a system also can include a number of workstations running any of a variety of commercially available operating systems and other known applications for purposes such as development and database management. These devices also can include other electronic devices, … thin-clients… and other devices capable of communicating via a network. These devices also can include virtual devices such as virtual machines, hypervisors, and other virtual devices capable of communicating via a network).

As per claim 5, Fruchtman teaches, wherein the given action is one of: tracking, managing ([0007], Detecting the usage may include assessing a level of user interaction with the software application instance and determining, based on the assessed level of user interaction: (1) whether, and/or which type of, license is actually needed; and/or (2) whether the user is a good candidate for working on a cloud application instead of an on-premise one; and [0016], wherein software licensing procurement and/or user transitioning to cloud applications are managed at least partially based on the metered interaction levels and resulting classification), auditing, enforcing and accounting for software usage in the VDI environment.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas- Prakash-Fruchtman as applied to claim 2 and in view of Lui et al. (United States Patent Application Publication 20130080641).

As per claim 4, Thomas-Prakash-Fruchtman fails to specifically teach wherein the session is a VDI session and the second information comprises one of: start date and time of the VDI session, end date and time of the VDI session, an identification of the user associated with the VDI session, and an identification of the client device.
However, Liu  teaches, wherein the session is a VDI session ([0128], the Synapse System may provide VDI (virtual desktop infrastructure) and/or virtual machine Optimization which leverages different monitoring and detection technologies and especially the Synapse Agent technology's deep insight into the client OS and application to optimize settings for efficient operation) and the second information comprises one of: start date and time of the VDI session, end date and time of the VDI session, an identification of the user associated with the VDI session ([0266], embodiments the system may use past patterns of electronic resource usage that have been recorded associated with an application context ID, or associated with an application context ID detected for a particular user ID, which user ID may in embodiments, be in a set of user IDs, e.g., user IDs in the accounting department, or associated with a set of application context IDs that have been detected, to name a few. This may be viewed as a correlation between electronic resource usage and the detection of various applications and/or user IDs.), and an identification of the client device.

Thomas-Prakash-Fruchtman and Lui are analogous because they are each related to resource allocation. Thomas teaches a method for resource allocation according to application utilization information compiled from user activity. Prakash teaches a method of resource allocation based on resource utilization. Fruchtman also teaches a method for resource allocation  (Abstract, receiving run-time data for a first plurality of the user IDs; determining application context IDs running on desktops; generating allocation data and/or prioritization data for allocation of electronic resources for user IDs, based at least in part on the second rule set). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the combination of Thomas-Fruchtman would be modified with the VDI mechanism taught by Lui in order to manage resource allocation in a virtual desktop infrastructure implementation. Therefore, it would have been obvious to combine the teachings of Thomas-Fruchtman and Lui. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199